                Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 1 of 23




1    RICHARD TAN, SBN 327366
     LAW OFFICES OF RICHARD TAN
2
     3020 Bridgeway, Suite 192
3    Sausalito, CA 94965
     Telephone: (510) 345-3246
4    Facsimile: (415) 532-1310
     Email: richardtan@tutanota.com
5

6    Attorneys for Plaintiffs,
     KEITH H. WASHINGTON,
7    SAN FRANCISCO BAY VIEW
     NATIONAL BLACK NEWSPAPER
8

9                         IN THE UNITED STATES DISTRICT COURT

10                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                    OAKLAND DIVISION

12   WASHINGTON, KEITH H. and SAN                )   Case No.: 4:21-cv-00787-JST
     FRANCISCO BAY VIEW NATIONAL                 )
13                                               )
     BLACK NEWSPAPER,                            )   DECLARATION OF LISA “TINY”
14                                               )   GRAY-GARCIA IN SUPPORT OF
           Plaintiffs,                           )   MEMORANDUM OF POINTS AND
15                                               )   AUTHORITIES IN SUPPORT OF
                    vs.                          )   PLAINTIFFS’ APPLICATION FOR A
16                                               )
                                                 )   TEMPORARY RESTRAINING
17   FEDERAL BUREAU OF PRISONS, GEO              )   ORDER AND/OR ORDER TO SHOW
     CALIFORNIA, INC., MONICA HOOK,              )   CAUSE AND FOR PRELIMINARY
18   MARIA RICHARD, WILL GOMEZ and               )   INJUNCTION
     MURTALA LANVAL,                             )
19                                               )
                                                 )   Judge:        Hon Jon S. Tigar
20         Defendants.                           )   Location:     Courtroom 6 – 2nd Floor
                                                 )   Date:         March 10, 2021
21                                               )   Time:         9:30 a.m.
                                                 )
22                                               )
23

24    I, Lisa “Tiny” Gray-Garcia, hereby declare:
25         1.       I have personal knowledge of the matters stated in this Declaration, and
26    if called and sworn as a witness in this matter, I could and would competently testify
27    thereto.
28         2.       I am the co-founder and co-editor of POOR Magazine.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Lisa “Tiny” Gray-Garcia in Support of Plaintiffs’ Reply to Defendants’
     Opposition to Application for TRO and/or PI - 1
             Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 2 of 23




1          3.        POOR Magazine was started in 1996. It is a poor/indigenous people led
2     non-profit arts organization dedicated to providing grassroots, revolutionary media
3     access, arts and education for youth, adults and elders in poverty.
4          4.        POOR Magazine was the primary organizer of a rally in front of UC
5     Hastings on November 16, 2020, which Keith H. “Malik” Washington attended as
6     the Editor-in-Chief of the San Francisco Bay View National Black Newspaper (“SF
7     Bay View”).
8          5.        The rally, entitled the “Stolen Land/Hoarded Resources Tour Thru the
9     Tenderloin”, was organized to protest the settlement reached between UC Hastings
10    and the City of San Francisco, under which the City of San Francisco would remove
11    homeless people from the streets around UC Hastings.
12         6.        The SF Bay View has collaborated closely with POOR Magazine for more
13    than 20 years.
14         7.        The SF Bay View was one of the official co-sponsors of the rally in front
15    of UC Hastings on Monday, November 16, 2020.
16         8.        POOR Magazine has a long-standing arrangement with the SF Bay View
17    under which the SF Bay View is listed as a co-sponsor on all the events we organize.
18         9.        On Friday, November 11, 2020 at 8:21 a.m., POOR Magazine sent out an
19    draft email announcing the rally in front of UC Hastings on November 16th. I wrote
20    this email, and was one of the co-signers.
21         10.       A true and correct copy of the November 11, 2020 email is attached as
22    Exhibit “A”.
23         11 .      The November 11, 2020 email lists the SF Bay View newspaper as a co-
24    sponsor of the event.
25         12.       The November 11, 2020 email contains a quote from Malik about the
26    plight of homeless people in San Francisco.
27         13.       Malik’s quote was: “I live in the Tenderloin and I witness the despair of
28    homeless human beings everyday trying desperately to eek out some type of an


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Lisa “Tiny” Gray-Garcia in Support of Plaintiffs’ Reply to Defendants’
     Opposition to Application for TRO and/or PI - 2
              Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 3 of 23




1     existence in this unsympathetic city! It seems as if the billionaire Rod Conway has
2     mesmerized Mayor Breed with his money and influence. There is a war being waged
3     against the homeless in San Francisco and the Tenderloin is on the front line of that
4     battle. Get off your butt and join us! Dare to struggle, dare to win, all power to the
5     people.”
6          14.       After the quote, Malik is identified as “Malik Washington, San Francisco
7     Bay View Newspaper”.
8          15.       On November 13, 2020 at 10:20 a.m., a copy of the November 11 email
9     was sent out to a public distribution list announcing the rally on November 16.
10         16.       A true and correct copy of the November 13, 2020 email is attached as
11    Exhibit “B”.
12         17.       The rally took place on Monday, November 16 from approximately 3:00
13    p.m. to 5:00 p.m. Malik Washington attended this event as a media producer and
14    editor of the SF Bay View newspaper. Malik also reported on the event for the SF Bay
15    View.
16         18.       During the event, one of the organizers asked each of the co-sponsors of
17    the event if they wished to speak. Malik Washington addressed the crowd for a few
18    minutes.
19

20

21

22

23

24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Lisa “Tiny” Gray-Garcia in Support of Plaintiffs’ Reply to Defendants’
     Opposition to Application for TRO and/or PI - 3
               Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 4 of 23




1     19. Malik Washington spoke at the rally in his role as the editor of the SF Bay View.
2

3

4          I declare under penalty of perjury that the foregoing is true and correct, except
5     as to those matters stated on information and belief, and as to those matters I believe
6     them to be true. Executed on February [DATE], 2021 in San Francisco, California.
7

8

9
                                       Signed:       Lisa “Tiny” Gray Garcia*___
10                                                   Lisa “Tiny” Gray-Garcia
                                                     (she/her)
11

12
           *       I, Richard Tan, am the ECF user whose identification and password are
13
      being used to file the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I
14
      hereby attest that concurrence in the filing of these documents has been obtained
15
      from each of its signatories.
16

17

18

19

20

21

22

23

24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Lisa “Tiny” Gray-Garcia in Support of Plaintiffs’ Reply to Defendants’
     Opposition to Application for TRO and/or PI - 4
Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 5 of 23




                        Exhibit A
         Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 6 of 23




From: deeandtiny <                                 >
Date: Wed, Nov 11, 2020 at 8:21 AM
Subject: With Maliks Baadass statement added in
To: Nube Brown <                         >, SF Bay View <                 >,
Malik Washington <                       >


For Immediate Release
Press Contacts Leroy Moore or Tiny Garcia-




Houseless & Formerly Houseless,
disabled, indigenous youth and elders
"Tour" the Tenderloin demanding
housing and reparations for 500
houseless San Franciscans facing motel
evictions
Houseless and formerly unhoused people will tour the Occupied Village
of Yelamu aka San Francisco's Tenderloin District where UC Hastings
hoards Mama Earth while people sleep on the street and the Mayor plans
to evict over 500 homeless folks from motels she begrudgingly granted
them

What:Stolen Land/Hoarded Resources Tour thru the Tenderloin
When: 3pm Monday, Nov 16th
Where: 1st Tour Stop UC Hastings- McAllister & Hyde street-corner - 2nd
stop TBA

The Stolen land/Hoarded Resources Tours, loosely
                                            based on the
Bhoodan Movement of India launched by Vinoba
Bhave who walked through India asking wealthy
"land-owners" to gift their land to landless peoples
will be sharing a similar vision with SF poltricksters,
akkkademik land-stealers & wealth-hoarders who are planning to evict
over 500 Houseless mostly disabled, majority Black and Brown elders
       Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 7 of 23




who are currently residing in motels onto the freezing San Francisco
streets four days before the holidaze.



"This is another example of London Breed's absolute hate for poor and
houseless San Franciscans," said Wanda P, one of the houseless elders
currently residing in motels who was given notice to leave on Dec 21st


We evict you, London Breed!" said Leroy Moore, disabled, formerly houseless
co-founder of Homefulness and Krip Hop Nation.



"Mayor    London Breed begrudgingly granted motel
rooms to houseless San Franciscans because of the
global pandemic, she never meant for any houseless
people to be housed permanently only and the only
reason we were in these motels in the first place is
because its dangerous to be un-sheltered in a
pandemic," said Tommy P. a currently unhoused San
Franciscan resident who was already evicted from a
motel room in San Francisco.

"Academic insitutions like UC hastings have "bought" over two blocks
of the Tenderloin district in Occupied Yelamu, (San Francisco), sued
the CIty for its "homeless problem" and hired private security to
"sweep" houseless residents off the streets around "their" buildings,
which is why we are proposing that UC hastings give-back one of
these hoarded buildings to houseless residents of the Tenderloin so
       Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 8 of 23




they can build their own housing like the Homefulness model and the
Mayor cease and desist all evictions until permanent housing is
secured, " said "Tiny" Gray-Garcia, formerly houseless, co-founder of
POOR Magazine and a resident and co-builder of Homefulness.




"Leadership requires making space for everyone. In a time of COVID on
Winter Solstice, Mayor Breed is attempting to turn people out onto the streets
without a plan in place. Creating the further dehumanization of people by not
acknowledging them as fellow human beings. During this eight months of
shelter in place, the leadership had time to create an alternative to the hotel
vouchers, if they truly wanted to "fix" the problem. There are no new shelters,
no-income/low low income housing built. There is no plan... The worst kind of
Grinch, the mentality that was taught out of colonization...Colonization created
poverty/Greed and homelessness. Facism creates laws that throw away
other human beings and US Hastings is acting just as the royalty and gentry
that use laws to sweep away human made conditions. Breed and Hastings
Law school are on the wrong side of history. Leaders should create a better
way for ALL not create more destruction," Corrina Gould, Indian People
Organizing for Change.

On this tour poverty/indigenous/disability skolaz will be sharing actual
solutions to homelessness, not more hae and evictions, like the
medicine of the BankofComeUnityReparations' Homefulness Housing
Fund, funded by folks with hoarded wealth that enables poor and
houseless people to "purchase" stolen Mama Earth so they can build
their own self-determined housing /healing villages modeled after the
Homefulness Project in Oakland.
"We come courageously, upholding our ancestors birthright; we come
in peace offering the medicine of Redistribution of stolen land and
hoarded resources... Ase" , said Aunti Frances Moore, Formerly
Houseless Black Panther, Founder of Self-Help Hunger Program and
Co-founder of Homefuness.
          Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 9 of 23




“I LIVE IN THE TENDERLOIN AND I WITNESS THE DESPAIR OF
HOMELESS HUMAN BEINGS EVERYDAY TRYING DESPERATELY TO
EEK OUT SOME TYPE OF AN EXISTENCE IN THIS UNSYMPATHETIC
CITY! IT SEEMS AS IF THE BILLIONAIRE ROD CONWAY HAS
MESMERIZED MAYOR BREED WITH HIS MONEY AND
INFLUENCE. THERE IS A WAR BEING WAGED AGAINST THE
HOMELESS IN SAN FRANCISCO AND THE TENDERLOIN IS ON THE
FRONT LINE OF THAT BATTLE. GET OFF YOUR BUTT AND JOIN
US!!! DARE TO STRUGGLE, DARE TO WIN, ALL POWER TO THE
PEOPLE," said Malik Washington, San Francisco Bay View Newspaper.

We invite ALL fellow land liberators, reparators, CONfused but
conscious wealth-hoarders,media producers, poverty skolaz,
houseless folks, advocates, revolutionaries. UC students and
community to join us.
The concept of Homefulness and ComeUnity
Reparations is explained in the recently released
publication the Poverty Scholarship Book.
As with all the previous tours we will be launching with All Nations
Prayer for Ancestors and Mama Earth-
Here is an article explaining the Bank of COMEUnity Reparations-
is here

2019 Tour in SF-

2019 Tour in Occupied Huchuin (Oakland)

Herstory on the Tours:
This powerful nation-wide tour was launched in 2016 in the stolen village
of Yelamu (San Francisco's Nob Hill and Pacific Heights neighborhoods)
and has so far "toured" wealth-hoarder enclaves such as SillyCon Valley,
Beverly Hills, The Hamptons, Park Avenue and the Main Line of
Philadelphia to name a few.

This tour through stolen indigenous land and the neighborhoods of the
      Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 10 of 23




very rich, is led by 1st Nations Ohlone Warrior Corrina Gould, Poverty
Skola" Lisa "Tiny" Gray-Garcia, fellow Race, Disability, Indigenous
Skolaz from POOR Magazine/Prensa POBRE, and Leroy Moore from Krip
Hop Nation. Co-sponsors so far include The Self-Help Hunger Program
and Idriss Stelley Foundation.

"We homeless, working-class, Kaged/criminalized, disabled and 1st
Nations people are peacefully crossing the visible and invisible lines
that separate us poor folks from the "very rich" to ask them to begin the
healing, change-making, process of decolonizing, redistributing and
reparating their stolen and/or hoarded, inherited wealth and/or land "
Concluded Lisa Tiny Gray-Garcia, formerly houseless co-founder of
POOR Magazine and author of Growing Up Homeless in America and the
upcoming PeoplesTextBook- Poverty Scholarship - Poor People Theory,
Art, Words and Tears Across Mama Earth

Two models that Homeless and 1st Nations folks are presenting is the
poor people-led self-determined movement called Homefulness in Deep
East Oakland (Huchuin Ohlone Land) as well as launch Homefulness
movements in every city where unhoused and 1st Nations people dwell
as well as the Sogorea Te Land Trust which is a Native Woman run land
trust based in the land of the 1st peoples who lead it.

Co-sponsored by San Francisco Bay View Newspaper, KRIP Hop Nation, Indian
People Organizing for Change and more to come.. For
                                           organizations
who would like to co-sponsor, join us, speak or walk with
us - pls email                       or just show up at
McAllister and Hyde streets at 3pm




--




Tiny aka Lisa Gray-Garcia
Co-madre/Co-editor/Daughter of Dee
       Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 11 of 23




POOR Magazine/PoorNewsNetwork(PNN)
Author of Criminal of Poverty: Growing Up Homeless in America
www.poormagazine.org
YouTube - Subscribe!
Twitter - Follow
Facebook - Follow
www.tinygraygarcia.com
www.racepovertymediajustice.org
--
Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 12 of 23




                         Exhibit B
Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 13 of 23
    Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 14 of 23




                                                    SF Bay View
<                 >,
Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 15 of 23
Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 16 of 23
Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 17 of 23
         Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 18 of 23




Tiny <                           >,




For Immediate Release
Press Contacts Leroy Moore or Tiny Garcia-
      Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 19 of 23




Houseless & Formerly Houseless,
disabled, indigenous youth and elders
"Tour" the Tenderloin demanding
housing and reparations for Thousands
of houseless San Franciscans facing
motel evictions
Houseless and formerly unhoused people will tour the Occupied Village
of Yelamu aka San Francisco's Tenderloin District where UC Hastings
hoards Mama Earth while people sleep on the street and the Mayor plans
to evict thousands of homeless folks from motels she begrudgingly
granted them

What:Stolen Land/Hoarded Resources Tour thru the Tenderloin
When: 3pm Monday, Nov 16th
Where: 1st Tour Stop UC Hastings- McAllister & Hyde street-corner - 2nd
stop TBA

The Stolen land/Hoarded Resources Tours, loosely
                                            based on the
Bhoodan Movement of India launched by Vinoba
Bhave who walked through India asking wealthy
"land-owners" to gift their land to landless peoples
will be sharing a similar vision with SF poltricksters,
akkkademik land-stealers & wealth-hoarders who are planning to evict
thousands of Houseless mostly disabled, majority Black and Brown
elders who are currently residing in motels onto the freezing San
Francisco streets ( and 500 residents) four days before the holidaze.



"This is another example of London Breed's absolute hate for poor and
houseless San Franciscans," said Wanda P, one of the houseless elders
currently residing in motels who was given notice to leave on Dec 21st
      Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 20 of 23




We evict you, London Breed!" said Leroy Moore, disabled, formerly houseless
co-founder of Homefulness and Krip Hop Nation.



"Mayor    London Breed begrudgingly granted motel
rooms to houseless San Franciscans because of the
global pandemic, she never meant for any houseless
people to be housed permanently only and the only
reason we were in these motels in the first place is
because its dangerous to be un-sheltered in a
pandemic," said Tommy P. a currently unhoused San
Franciscan resident who was already evicted from a
motel room in San Francisco.

"Academic insitutions like UC hastings have "bought" over two blocks
of the Tenderloin district in Occupied Yelamu, (San Francisco), sued
the CIty for its "homeless problem" and hired private security to
"sweep" houseless residents off the streets around "their" buildings,
which is why we are proposing that UC hastings give-back one of
these hoarded buildings to houseless residents of the Tenderloin so
they can build their own housing like the Homefulness model and the
Mayor cease and desist all evictions until permanent housing is
secured, " said "Tiny" Gray-Garcia, formerly houseless, co-founder of
POOR Magazine and a resident and co-builder of Homefulness.
       Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 21 of 23




"Leadership requires making space for everyone. In a time of COVID on
Winter Solstice, Mayor Breed is attempting to turn people out onto the streets
without a plan in place. Creating the further dehumanization of people by not
acknowledging them as fellow human beings. During this eight months of
shelter in place, the leadership had time to create an alternative to the hotel
vouchers, if they truly wanted to "fix" the problem. There are no new shelters,
no-income/low low income housing built. There is no plan... The worst kind of
Grinch, the mentality that was taught out of colonization...Colonization created
poverty/Greed and homelessness. Facism creates laws that throw away
other human beings and US Hastings is acting just as the royalty and gentry
that use laws to sweep away human made conditions. Breed and Hastings
Law school are on the wrong side of history. Leaders should create a better
way for ALL not create more destruction," Corrina Gould, Indian People
Organizing for Change.

On this tour poverty/indigenous/disability skolaz will be sharing actual
solutions to homelessness, not more hae and evictions, like the
medicine of the BankofComeUnityReparations' Homefulness Housing
Fund, funded by folks with hoarded wealth that enables poor and
houseless people to "purchase" stolen Mama Earth so they can build
their own self-determined housing /healing villages modeled after the
Homefulness Project in Oakland.
"We come courageously, upholding our ancestors birthright; we come
in peace offering the medicine of Redistribution of stolen land and
hoarded resources... Ase" , said Aunti Frances Moore, Formerly
Houseless Black Panther, Founder of Self-Help Hunger Program and
Co-founder of Homefuness.


“I LIVE IN THE TENDERLOIN AND I WITNESS THE DESPAIR OF
HOMELESS HUMAN BEINGS EVERYDAY TRYING DESPERATELY TO
EEK OUT SOME TYPE OF AN EXISTENCE IN THIS UNSYMPATHETIC
CITY! IT SEEMS AS IF THE BILLIONAIRE ROD CONWAY HAS
MESMERIZED MAYOR BREED WITH HIS MONEY AND
INFLUENCE. THERE IS A WAR BEING WAGED AGAINST THE
HOMELESS IN SAN FRANCISCO AND THE TENDERLOIN IS ON THE
FRONT LINE OF THAT BATTLE. GET OFF YOUR BUTT AND JOIN
      Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 22 of 23




US!!! DARE TO STRUGGLE, DARE TO WIN, ALL POWER TO THE
PEOPLE," said Malik Washington, San Francisco Bay View Newspaper.

We invite ALL fellow land liberators, reparators, CONfused but
conscious wealth-hoarders,media producers, poverty skolaz,
houseless folks, advocates, revolutionaries. UC students and
community to join us.
The concept of Homefulness and ComeUnity
Reparations is explained in the recently released
publication the Poverty Scholarship Book.
As with all the previous tours we will be launching with All Nations
Prayer for Ancestors and Mama Earth-
Here is an article explaining the Bank of COMEUnity Reparations-
is here

2019 Tour in SF-

2019 Tour in Occupied Huchuin (Oakland)

Herstory on the Tours:
This powerful nation-wide tour was launched in 2016 in the stolen village
of Yelamu (San Francisco's Nob Hill and Pacific Heights neighborhoods)
and has so far "toured" wealth-hoarder enclaves such as SillyCon Valley,
Beverly Hills, The Hamptons, Park Avenue and the Main Line of
Philadelphia to name a few.

This tour through stolen indigenous land and the neighborhoods of the
very rich, is led by 1st Nations Ohlone Warrior Corrina Gould, Poverty
Skola" Lisa "Tiny" Gray-Garcia, fellow Race, Disability, Indigenous
Skolaz from POOR Magazine/Prensa POBRE, and Leroy Moore from Krip
Hop Nation. Co-sponsors so far include The Self-Help Hunger Program
and Idriss Stelley Foundation.

"We homeless, working-class, Kaged/criminalized, disabled and 1st
Nations people are peacefully crossing the visible and invisible lines
       Case 4:21-cv-00787-JST Document 53 Filed 02/23/21 Page 23 of 23




that separate us poor folks from the "very rich" to ask them to begin the
healing, change-making, process of decolonizing, redistributing and
reparating their stolen and/or hoarded, inherited wealth and/or land "
Concluded Lisa Tiny Gray-Garcia, formerly houseless co-founder of
POOR Magazine and author of Growing Up Homeless in America and the
upcoming PeoplesTextBook- Poverty Scholarship - Poor People Theory,
Art, Words and Tears Across Mama Earth

Two models that Homeless and 1st Nations folks are presenting is the
poor people-led self-determined movement called Homefulness in Deep
East Oakland (Huchuin Ohlone Land) as well as launch Homefulness
movements in every city where unhoused and 1st Nations people dwell
as well as the Sogorea Te Land Trust which is a Native Woman run land
trust based in the land of the 1st peoples who lead it.

Co-sponsored by San Francisco Bay View Newspaper, KRIP Hop Nation, Indian
People Organizing for Change and more to come.. For
                                           organizations
who would like to co-sponsor, join us, speak or walk with
us - pls email                       or just show up at
McAllister and Hyde streets at 3pm


--




Tiny aka Lisa Gray-Garcia
Co-madre/Co-editor/Daughter of Dee
POOR Magazine/PoorNewsNetwork(PNN)
Author of Criminal of Poverty: Growing Up Homeless in America
www.poormagazine.org
YouTube - Subscribe!
Twitter - Follow
Facebook - Follow
www.tinygraygarcia.com
www.racepovertymediajustice.org
